CUDAHY, Circuit Judge,
dissenting.
I agree that federal courts should be “reluctant” to grant pre-trial habeas relief. That reluctance should not reach the point, however, where any claim to such relief is effectively extinguished.1 The latter result *677flows ineluctably from the majority’s analysis in this case.
The majority finds that the Illinois Supreme Court has ruled on the merits of the petitioner’s case and “without doubt” that court’s ruling is “the law of the case.” Petitioner “cannot realistically anticipate a different result on [the issue raised in his habeas petition either] at trial or on direct appeal.” If petitioner is tried by the Illinois courts, therefore, the outcome with respect to the issue raised in this petition is a foregone conclusion. And, as the majority concedes, the only event which could relieve the federal courts of the duty of eventually considering his claim would be his acquittal at his state trial. If standing trial in state court to determine innocence or guilt is an indispensable element of exhaustion of state remedies, almost by definition the prospect of pretrial habeas has been entirely foreclosed. I do not read the controlling cases as requiring such an extreme result. Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 93 S.Ct. 1123, 35 L.Ed.2d 443 (1972); Ex parte Royall, 117 U.S. 241, 6 S.Ct. 734, 29 L.Ed. 868 (1886); United States ex rel. Parish v. Elrod, 589 F.2d 327 (7th Cir. 1979).
This case is unique and likely to remain so. No other case involving pre-trial habeas has been cited where the highest court of a state has previously considered precisely the same issue as applied to the very same party as is involved in the federal habeas corpus petition and where that court has by a full opinion definitively and authoritatively resolved the issue.2 Cf. United States ex rel. Sero v. Preiser, 506 F.2d 1115 (2d Cir. 1974), cert. denied, 421 U.S. 921, 95 S.Ct. 1587, 43 L.Ed.2d 789. The state of Illinois has had an opportunity not only to address the very issue raised by the instant petition but to render full and final judgment on that issue. The majority apparently concedes that Illinois’ disposition of the issue would be clear and binding in any further state criminal proceedings. Therefore, to require, for purposes of “exhaustion,” that the criminal trial take place to determine whether a finding of innocence may yet relieve the federal courts of any duty to consider the federal claim is to allow the exhaustion doctrine to swallow up whole any claim for pre-trial habeas corpus.
Under “ordinary circumstances,” obviously, state remedies for addressing a prisoner’s claims, other than that of innocence, cannot be said to have been exhausted before trial. See United States ex rel. Parish v. Elrod, supra; Moore v. DeYoung, 515 F.2d 437 (3rd Cir. 1975). But under the “special circumstances” of this case, petitioner’s claims, other than his ultimate claim of innocence, have been definitively adjudicated by the highest state court. Comity would not be realistically furthered by requiring trial on the merits when the federal claims which may avoid conviction have already been subjected to the fullest scrutiny and most definitive disposition of the Illinois courts. Comity consists in giving Illinois a maximum opportunity to deal with petitioner’s claims before federal intervention. The majority evidently concedes that that opportunity has already been afforded to the very fullest degree. Considerations of comity are unlikely to be different whether petitioner stands merely under indictment or under conviction. In addition, Illinois has already established in this case, by hearing and deciding the appli*678cation for writ of prohibition with a regular opinion on the merits, the pattern of full appellate court consideration of the Detainers Act3 question before trial. Hence, the federal courts in following a similar pattern would merely be taking their lead from the state courts and furthering judicial economy.
In Braden, supra, the Supreme Court sought carefully to relate the exhaustion doctrine to its underlying purposes. Thus the Court said:
“The exhaustion doctrine is a judicially crafted instrument which reflects a careful balance between important interests of federalism and the need to preserve the writ of habeas corpus as a ‘swift and imperative remedy in all cases of illegal restraint or confinement.’ Secretary of State for Home Affairs v. O’Brien, [1923] A.C. 603, 609 (H.L.). It cannot be used as a blunderbuss to shatter the attempt at litigation of constitutional claims without regard to the purposes that underlie the doctrine and that called it into existence. As applied in our earlier decisions, the doctrine
‘preserves the role of the state courts in the application and enforcement of federal law. Early federal intervention in state criminal proceedings would tend to remove federal questions from the state courts, isolate those courts from constitutional issues, and thereby remove their understanding of and hospitality to federally protected interests. Second, [the doctrine] preserves orderly administration of state judicial business, preventing the interruption of state adjudication by federal habeas proceedings. It is important that petitioners reach state appellate courts, which can develop and correct errors of state and federal law and most effectively supervise and impose uniformity on trial courts.’ Note, Developments in the Law — Federal Habeas Corpus, 83 Harv.L.Rev. 1038, 1094 (1970).”
410 U.S. 484, 490-491, 93 S.Ct. 1123, 1127 (1972). [emphasis supplied]
It is significant that in the Note thus quoted with approval by the Supreme Court in Braden the author explains the factor of “orderly administration of state judicial business, preventing the interruption of state adjudication” in terms of petitioners’ access to state appellate courts (which can effectively supervise trial courts). Here such access has been extraordinarily direct and complete.
In addition, since the Illinois Supreme Court has interpreted the pertinent section of the Detainers Act as applied to this petitioner in a full opinion (Neville v. Friedman, supra) and has relied on the Neville interpretation in the later case of People v. Dye, 69 Ill.2d 298, 13 Ill.Dec. 695, 371 N.E.2d 630 (1977), a federal district court may interpret the statute at this point without removing federal questions from the state courts or isolating such courts from federal issues — the concerns expressed in Braden. It would be extraordinarily useful in the instant case for a federal court to promptly consider and construe this interstate detainer compact because this compact attempts to provide a nationally uniform method of transferring federal prisoners to state courts. Such an objective can be realized only by uniform interpretation of the compact.4 Obviously, effective uniformity of interpretation will result more expeditiously from recourse to the federal courts now rather than after trial.
*679I do not disagree with the majority that Braden looks with disfavor on the “derailment of a pending state proceeding by an attempt to litigate constitutional defenses prematurely in federal court.”5 410 U.S. 493, 93 S.Ct. 1129, 35 L.Ed.2d 450-451 [emphasis supplied]. I do strongly suggest that under the instant “special circumstances,” consideration of federal statutory claims in federal court is not premature.
Further, it is unreasonable, absent any valid question of exhaustion as to his rights under the Interstate Agreement on Detainers Act,6 to require petitioner to endure the rigors of trial now merely in the hope that a verdict of innocence will relieve the federal courts of their duty to consider whether Illinois has jurisdiction to conduct the trial.7
I agree with the majority that the double jeopardy cases are not controlling here. Cf. Abney v. United States, 431 U.S. 651, 97 S.Ct. 2034, 52 L.Ed.2d 651 (1977); Moore v. DeYoung, 515 F.2d 437 (3rd Cir. 1975); Tooten v. Shevin, 493 F.2d 173 (5th Cir. 1974), cert. denied, 421 U.S. 966, 95 S.Ct. 1957, 44 L.Ed.2d 454 (1975). Petitioner is not facing the rigors of a second trial for the same offense. But I see no reason from the point of view of either the state or the petitioner of requiring any trial until the fully mature federal claims, which go to the heart of state jurisdiction, are resolved. I would reverse and remand to the district court to hear this petition on the merits.

. A federal district court has jurisdiction to entertain a writ of habeas corpus sought by any prisoner “in custody in violation of the Constitution or laws or treaties of the United States” even if the prisoner has not yet been tried. 28 U.S.C. § 2241(c)(3). “Exhaustion [of state remedies] is not a jurisdictional require*677ment, and does not go to the power of the district court to hear petitions for writ of habeas corpus.” Echevarria v. Bell, 579 F.2d 1022, 1025 (7th Cir. 1978). A prisoner held pursuant to a judgment of a state court may seek federal habeas corpus under 28 U.S.C. § 2254.


. In Neville v. Friedman, 67 Ill.2d 488, 10 Ill. Dec. 575, 367 N.E.2d 1341 (1977), cert. denied, 437 U.S. 903, 98 S.Ct. 3088, 57 L.Ed.2d 1132 (1978), the Illinois Supreme Court, in a full opinion addressed to the merits of petitioner’s defense, refused to issue a writ of prohibition on his behalf. Neville was not a summary denial of the application for the writ as in Tooten v. Shevin, 493 F.2d 173 (5th Cir. 1974), cert. denied, 421 U.S. 966, 95 S.Ct. 1957, 44 L.Ed.2d 454 (1975). Further, Neville addressed precisely the instant petitioner and facts, unlike the situation in Echevarria v. Bell, 579 F.2d 1022 (7th Cir. 1978). The Illinois Supreme Court in People v. Dye, 69 Ill.2d 298, 13 Ill.Dec. 695, 371 N.E.2d 630 (1977), followed and relied upon Neville.


. Interstate Agreement on Detainers Act, Ill. Rev.Stat. ch. 38, § 1003-8-9. The same provisions as adopted by the United States appear as 18 U.S.C. Appendix, Sec. 1-8.


. In United States v. Ricketson, 498 F.2d 367, 373 (7th Cir. 1973) this Court said with respect to the Detainers Act: “Article IV(c) permits continuances beyond the 120-day limit for good cause shown . . . But there are no exceptions to the requirement that defendant not be returned to state custody untried.” Although the transfers at issue in Ricketson were held not to have been governed by the Detainers Act, the language of the case apparently lends support to Neville’s contention that a federal court would interpret this provision of the Detainers Act differently than the Illinois Supreme Court and demonstrates the need for an interpretation of the Act by a federal court in the interest of uniformity.


. But I do not read Braden as limiting all pretrial federal habeas to situations where a petitioner seeks to compel rather than to avoid trial. That distinction seems apt only in a right-to-speedy-trial context (which «in fact characterized Braden).


. 18 U.S.C. Appendix, Sec. 1-8.


. It is fairly arguable at least that the facially categorical requirements of Article IV(e) of the Detainers Act are “jurisdictional.” (Cf. Dissenting opinion of Mr. Justice Rehnquist in Braden, 410 U.S. 484, 508, 93 S.Ct. 1123, 1136, 35 L.Ed.2d 450, 460.) Thus Article IV(e) of the Act provides:
“If trial is not had on any indictment, information, or complaint contemplated hereby prior to the prisoner’s being returned to the original place of imprisonment pursuant to article V(e) hereof, such indictment, information, or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.” 18 U.S.C. Appendix, Sec. 2.